Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MINING TITLE LIST Township Range Type No. of No. of Area Instruments Excess Required Required Title Holder(s) NTS Site Renewal Work Township Type of Row Column Part Area Title Date of Date of Annual Renewals (Ha.) or other Work Work Fees Name/Number/ Sheet of No. File Being File Being NTS Sheet Seigneury Polygon Block of Status Expiry Date Seigneury Block Lot Polygon Number Staking Registration Terms Documents Percentage Extrac. Processed Processed Code Parcel Title Site NTS31F15 Huddersfield CH250 R 6 35 0 43.11 CDC 2056336 Active 2007/02/19 2009/02/18 0 0 43.11 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible) NTS31F15 Huddersfield CH250 R 6 36 0 43.01 CDC 2056337 Active 2007/02/19 2009/02/18 0 0 43.01 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F15 Huddersfield CH250 R 6 37 0 42.91 CDC 2056338 Active 2007/02/19 2009/02/18 0 0 42.91 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F15 Huddersfield CH250 R 6 38 0 42.82 CDC 2056340 Active 2007/02/19 2009/02/18 0 0 42.82 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F15 Huddersfield CH250 R 6 39 0 42.71 CDC 2056342 Active 2007/02/19 2009/02/18 0 0 42.71 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible) NTS31F15 Huddersfield CH250 R 6 40 0 42.62 CDC 2056343 Active 2007/02/19 2009/02/18 0 0 42.62 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F15 Huddersfield CH250 R 7 39 1 37.79 CDC 2056371 Active 2007/02/19 2009/02/18 0 0 37.79 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F15 Huddersfield CH250 R 7 40 1 37.75 CDC 2056372 Active 2007/02/19 2009/02/18 0 0 37.75 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F16 Clapham X 21 1 0 59.85 CDC 2148010 Active 2008/05/01 2010/04/30 0 0 59.85 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible) NTS31F16 Clapham X 21 2 0 59.85 CDC 2148011 Active 2008/05/01 2010/04/30 0 0 59.85 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F16 Clapham X 21 3 0 59.85 CDC 2148012 Active 2008/05/01 2010/04/30 0 0 59.85 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F16 Clapham X 22 1 0 59.84 CDC 2111617 Active 2007/07/26 2009/07/25 0 0 59.84 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS31F16 Clapham X 22 2 0 59.84 CDC 2111618 Active 2007/07/26 2009/07/25 0 0 59.84 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible) NTS31F16 Clapham X 22 3 0 59.84 CDC 2111619 Active 2007/07/26 2009/07/25 0 0 59.84 No 0 1200 50 Robert Rosenblat No No 00:00 23:59 (18954 ) 100% (Responsible NTS Sheet: National Topographic System map number
